PER CURIAM.
Action to foreclose a lien upon real estate. The defendant pleaded payment, and asked, by way of counterclaim, judgment against the plaintiff because of alleged overpayment. The court made findings of fact in favor of the plaintiff. The defendant has appealed from the judgment and order denying his motion for a new trial.
There were two matters in dispute before the trial court, first, the account between the parties, and, second, the validity and effect of a certain agreement entered into by the parties in 1921. A careful consideration of the record convinces us that the findings made by the trial court are fully warranted by the evidence, and that the judgment and order appealed from should be affirmed.
All the Judges concur.